FILED
                             NOT FOR PUBLICATION                             JUN 07 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JASWINDER SINGH,                                  No. 07-72608

               Petitioner,                        Agency No. A073-612-378

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Jaswinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 889, 894 (9th Cir. 2003). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely where the motion was filed over one year after the BIA’s final decision,

see 8 C.F.R. § 1003.2(c)(2), and Singh failed to establish changed circumstances in

India to qualify for the regulatory exception to the time limitation, see 8 C.F.R.

§ 1003.2(c)(3)(ii); see also Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir.

2008) (underlying adverse credibility determination rendered evidence of changed

circumstances immaterial).

      We lack jurisdiction to review Singh’s contention that he did not receive a

full and fair removal hearing before the immigration judge because Singh failed to

exhaust this contention to the BIA during his underlying removal proceedings. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    07-72608